     Case 4:19-cv-01424-YGR Document 159-1 Filed 08/19/20 Page 1 of 3



 1   Timothy J. Carlstedt (State Bar No. 168855)
     HUNTON ANDREWS KURTH LLP
 2   50 California Street, Suite 1700
     San Francisco, California 94111
 3   Tel.: (415) 975 – 3700
     Fax: (415) 975 – 3701
 4
     Edward T. Colbert (DC Bar No. 206425)
 5   William M. Merone (DC Bar No. DC-458104)
     HUNTON ANDREWS KURTH LLP
 6   2200 Pennsylvania Avenue, N.W.
     Washington, D.C. 20037
 7   Tel.: (202) 955-1500
     Fax: (202) 778 – 2201
 8
     Counsel for Defendant/ Counterclaim Plaintiff
 9   Constellation Brands U.S. Operations, Inc.
10
11                       UNITED STATES DISTRICT COURT
12                    NORTHERN DISTRICT OF CALIFORNIA
13
14
     THE VINEYARD HOUSE, LLC,
15   a California limited liability company,         Case No. 4:19-cv-01424-YGR
16         Plaintiff / Counterclaim-Defendant,
     v.                                              DECLARATION OF ARMIN
17                                                    GHIAM IN SUPPORT OF
     CONSTELLATION BRANDS U.S.                     DEFENDANT’S OPPOSITION TO
18                                                   PLAINTIFF’S MOTION IN
     OPERATIONS, INC.,                             LIMINE #1 REGARDING PRIOR
19   a Delaware corporation,                              ARBITRATION
20         Defendant / Counterclaim-Plaintiff.
21
22
23
24
25
26
27
28
                                                                    4:19-CV-01424-YGR
     Case 4:19-cv-01424-YGR Document 159-1 Filed 08/19/20 Page 2 of 3




 1                         DECLARATION OF ARMIN GHIAM

 2         I, Armin Ghiam, declare:
 3
           1.     I am an associate in the law firm of Hunton Andrews Kurth LLP
 4
 5   (“Hunton AK”). Hunton AK is counsel of record to Constellation Brands U.S.

 6   Operations, Inc. in this proceeding. I make this Declaration in support of Defendant’s
 7
     Opposition to Plaintiff’s Motion in Limine #1 Regarding Prior Arbitration under
 8
 9   penalty of perjury that the foregoing is true and correct. The facts stated herein or

10   attached hereto are based on my personal knowledge, or on information conveyed to
11
     me by others that I believe to be true. If called to testify regarding the same, I could
12
13   do so competently.

14         2.     Attached hereto as EXHIBIT A is a true and correct copy of the Expert
15
     Report of Doug Frost.
16
17         3.     Attached hereto as EXHIBIT B is a true and correct copy of Nickel v.

18   Far Niente Wine Estates, LLC, Civ. No. A150513, 2017 WL 6629523 (Ct. App. Cal.,
19
     First Dist., Dec. 29, 2017).
20
21         4.     Attached hereto as EXHIBIT C is a true and correct copy of Far Niente
22   v. Jeremy J. Nickel and The Vineyard House, JAMS Ref. No. 1100080365 (Jan. 13,
23
     2015).
24
25         5.     Attached hereto as EXHIBIT D is a true and correct copy of excerpts
26   from the December 17, 2019 Deposition Transcript of Jeremy Nickel.
27
28
                                               -1-                          4:19-CV-01424-YGR
     Case 4:19-cv-01424-YGR Document 159-1 Filed 08/19/20 Page 3 of 3




 1         6.     Attached hereto as EXHIBIT E is a true and correct copy of the Expert

 2   Testimony of Susan Schwartz McDonald, Ph.D. on the Use of To Kalon as a Brand
 3
     on Plaintiff’s Proposed Bottles.
 4
 5
 6
 7         I declare under penalty of perjury under the laws of the United States, on

 8   information and belief, that the foregoing is true and correct.
 9
10
11   Executed this 19th day of August 2020, at New York, NY.

12
13
14
15                                                  ARMIN GHIAM
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-                      4:19-CV-01424-YGR
